Citation Nr: 1120895	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kordich, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to April 1990 and from January 1991 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned in July 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bronchial asthma.  She contends that this condition had its onset during active duty and that she did not experience symptoms of asthma prior to beginning boot camp in late 1989.  See Board Hearing Tr. at 3, 14-15.  Before the Board can adjudicate this appeal, however, additional development is required.

The law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010).

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence demonstrating that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence that it was not aggravated by such service.  Essentially, to rebut the presumption of sound condition VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The record in this case includes the report of an Entrance Physical Standards Board (EPSBD), which evaluated the Veteran in April 1990.  The EPSBD noted that the Veteran had "a lifelong history of episodic cough, wheezing, and shortness of breath with exertion," but that the Veteran "had never seen a physician or taken any medication for [the] condition."  A diagnosis of bronchial asthma was rendered, which the EPSBD found to have existed prior to service.  The EPSBD recommended that the Veteran be discharged from service "for history of asthma after age 12, confirmed by pulmonary function testing."  

The Veteran was recalled to active duty in January 1991 but was again discharged, this time after only 11 days.  Service treatment records dated in February 1991 noted the April 1990 asthma diagnosis, indicated that the Veteran was "non-deployable," and included a recommendation that she be discharged as soon as possible.  

There are no treatment records pertaining to asthma which pre-date the Veteran's service.  Although the record does contain extensive private treatment records relating to asthma following service, these records do not indicate the specific onset or etiology of the condition.

A VA examination was conducted in October 2007.  After conducting a physical examination of the Veteran and reviewing the record, the examiner indicated that the Veteran's asthma "was noted in the service medical record to be preexisting."  However, the examiner did not offer his own independent opinion as to the onset of the Veteran's asthma.  The examiner further noted that the Veteran's "four months of military service did not produce any material or lasting effect on the [V]eteran's breathing disorder."  However, no underlying rationale or explanation for this opinion was provided.  As such, it is of limited probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (noting that in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the opinion); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing Board's duty to return inadequate examination report).

Because considerable questions remain regarding the nature and etiology of the Veteran's asthma, on remand an additional examination should be conducted and opinion obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of her bronchial asthma.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address the following questions:

a.)  Did the Veteran's bronchial asthma clearly and unmistakably (i.e., undebatably) exist prior to her period of military service?

b.)  If the Veteran's bronchial asthma clearly and unmistakably existed prior to her period of military service, was such condition clearly and unmistakably (i.e., undebatably) not aggravated beyond the normal course of the condition by service?  

c.)  If the Veteran's bronchial asthma did not exist prior to her period of military service, is her current bronchial asthma related to her period of service?  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  The examiner should provide a clinical rationale for all opinions expressed.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a detailed explanation as to why an opinion(s) cannot be made without resort to speculation.

2.  Thereafter, and after completing any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


